Opinion issued March 27, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00129-CV
____________

LUBBOCK CONSTRUCTION MANAGEMENT ASSOCIATES, INC. D/B/A CRG
CONSTRUCTION, Appellant

V.

THE MLN SERVICE CO., INC., Appellee



On Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No. 2000-00695



MEMORANDUM OPINION
	Appellant has filed a motion to dismiss its appeal.  No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed with prejudice.  Tex.
R. App. P. 42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Taft.